DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The replacement abstract of the disclosure is objected to because it does not end with a period. Furthermore, the abstract is more than one paragraph long. The Examiner recommends the addition of a period. The Examiner further recommends relocating the language “ATTORNEY DKT NO. 3699-4.955BS” from the body of the abstract into a margin. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 recites “displays a second display on the secondary display” in lines 5-6. Claim 2 further recites “displays a first display on the primary display” in line 7. While Applicant may be its own lexicographer, the word “display” is being used in one claim with two distinct possible definitions wherein the only difference is that the preceding modifying word is 
Similar recitations in other independent claims (25, 44, 49, and 53) are similarly indefinite.
Independent claim 2 recites “second information is displayed on said secondary display, based on said action” in lines 17-18. This is inconsistent with “displays a second display on the secondary display … in at least one of a plurality of operating modes” in claim 2, lines 5-8. It is unclear how “a second display” could possibly remain displayed “on the secondary display” throughout said at least one of plurality of operating modes considering that, during some portion, but not all, of said at least one of plurality of operating modes, second information occupies that very location.
Independent claim 2 recites “fourth information is displayed on said primary display, based on said another action” in the last two lines. This is inconsistent with “displays a first display on the primary display” in line 7. It is unclear how “a first display” could possibly remain displayed “on the primary display” throughout said at least one of plurality of operating modes considering that, during some portion, but not all, of said at least one of plurality of operating modes, fourth information occupies that very location.

Claim 3 recites “the primary display displays said first display that is viewable by a user of the portable device when said primary display is being used by the user” in lines 7-9. This contradicts claim 2, last 2 lines, “fourth information is displayed on said primary display, based on said another action.” It is unclear in what sense a first display could possibly remain displayed on said primary display throughout an entire time when said primary display is being used by a user considering that, for at least part of the time when the user is using the primary display, fourth information occupies that very location.
Claim 3 recites “the secondary display displays said second display that is viewable by a user of the portable device when said secondary display is not stowed” in the last 3 lines. This contradicts “second information is displayed on said secondary display” in claim 2, lines 17-18. It is unclear in what sense a second display could possibly remain displayed on said secondary display throughout an entire time when said secondary display is not stowed considering that, for at least part of the time when said secondary display is not stowed, second information occupies that very location.
Claim 16 recites “the second application and the first application are the same application.” In light of the fact that the first application is the same application as the second 
Claim 17 recites “the second application, when launched” in line 2. Because “the second application and the first application are the same application” as required by claim 16, from which claim 17 depends, it is unclear in what sense one single application could be deemed as getting “launched” insofar as that single application has already been running on some processor, as evidenced by the fact that the first display has already been displayed on the primary display by that single application.
A similar recitation in claim 18 is similarly indefinite.
Claim 17 recites “displays on the secondary display user instructions, a user manual, or help screens for the first application” in lines 2-3. This contradicts “displays a second display on the secondary display” in claim 2, lines 5-6. It is unclear in what sense a second display could possibly be deemed as being displayed on a secondary display while “user instructions, a user manual, or help screens for the first application” occupy that very location.
A similar recitation (“displays email information from said email program on the secondary display” in lines 3-4) in claim 18 is similarly indefinite.
Claim 19 recites the limitation “the first application displays a link in the world wide web (www) on the primary display; and the second application displays the target of said link on the secondary display.” This contradicts “the second application and the first application are the same application” in claim 16. It is noted by the Examiner that hyperlinks may be embedded in any type of document, such as a PDF file, or a saved file from a word processor. Furthermore, while hyperlinks may point to a different location within the same document, or to the same type of document, this need not be the case. Whenever a link embedded within a word processing 
Claim 24 recites the limitation “a detail about said new information is displayed on the secondary display” in the last 2 lines. This contradicts “displays a second display on the secondary display” in claim 2, lines 5-6. It is unclear how the second display could possibly remain displayed on the secondary display considering that, for part of the time, new information occupies that very location.
Independent claim 25 recites the limitation “first information in the primary display, second information is displayed on the secondary display” in lines 16-18. This contradicts “displays a second display on the secondary display and … displays a first display on the primary display” in lines 5-8. It is unclear in what sense a second display may remain displayed on the secondary display while second information appears in the very same location. It is further unclear in what sense a first display may remain displayed on the primary display while first information appears in the very same location.
Claim 26 recites the limitation “(b) an operating mode where either the primary display is on or the secondary display is on, (c) an operating mode where the primary display displays said first display that is viewable by a user of the portable device when said primary display is being used by the user” in lines 5-9. It is unclear whether the device can simultaneously be in operating mode (b) and (c) or not. If not, then it is unclear how a person of ordinary skill in the art is to 
Claim 26 recites “plurality of operating modes including … (d) an operating mode where the secondary display displays said second display that is viewable by a user of the portable device when said secondary display is not stowed” in lines 2-12. This is inconsistent with “second information is displayed on the secondary display, based on said action” in claim 25, lines 17-18. If the secondary display were construed as displaying during the entire time when the secondary display was not stowed, including before said action, then it is unclear in what sense display on the secondary display could possibly be deemed “based on said action”. Furthermore, it is unclear in what sense second information could possibly be displayed on the secondary display, insofar as the second display exists in that very location.
Claim 28 recites “upon deploying the secondary display, the second application is launched, using the secondary display as a graphical user interface” in lines 2-3. This contradicts claim 25, lines 5-6, “second application that displays a second display on the secondary display”. It is unclear in what sense a graphical user interface could possibly be construed as appearing on the secondary display while the second display appears in the very same location. It is further unclear in what sense “second information is displayed on the secondary display, based on said action” (see claim 25, lines 17-18) while a GUI appears in the very same location.
Claim 29 recites the limitation “the second application is the same as the first application.” It is unclear whether the second display must be the same as the first display, or whether the same application somehow generates both a first display and a second display.
	Independent claim 44 recites the limitations “when the secondary display is activated, and the second application is launched, the second application displays said second display for 
A similar recitation in independent claim 49 is similarly indefinite.
Claim 45 recites “the secondary display, when active, runs the second application, and the primary display, when used by a user of the portable device, runs the first application” in lines 8-10. It is noted by the Examiner that displays are not capable of running applications; rather, processors run applications, and displays show images.
Claim 47 recites “fourth information is displayed on said primary display, based on said action” in the last 2 lines. It is unclear in what sense “the portable device runs a first application that displays a first display on the primary display” (see claim 44, lines 6-8) while fourth information is construed to appear in the very same location for at least part of the time.
Independent claim 49 recites “second information is displayed on said secondary display, based on said action” in lines 22-23. This contradicts “displays a second display on the secondary display when said secondary display is active” in lines 6-7. It is unclear in what sense display of a second display can remain on a secondary display while second information appears in the very same location.
Claim 50 recites “(b) an operating mode where both displays are on; (c) an operating mode where the primary display is on, … and (e) an operating mode where the primary 
Claim 50 recites “the secondary display, when active, runs the second application” in lines 9-10 and “the primary display … runs the first application” in lines 11-12. It is noted by the Examiner that displays do not run applications; rather, processors run applications and displays show images.
Claim 51 recites “fourth information is displayed on said primary display, based on said action” in the last 2 lines. This contradicts claim 49, lines 8-9, “displays a first display on the primary display when the primary display is being used”. It is unclear in what sense a first display remains displayed on the primary display while fourth information appears in the very same location.
Independent claim 53 recites “when the secondary display is moved from a stowed position to a deployed position, the portable device is operating in the at least one of a plurality of operating modes” in lines 13-15. This is misdescriptive. Motion from a stowed position to a deployed position does not occur within any operating mode; rather, such motion occurs betwixt two operating modes while the device transitions from one operating mode to another. Furthermore, the limitation “prior to the start of the at least one of a plurality of operating modes” in the last 2 lines contradicts “when the secondary display is moved … the portable device is operating in the at least one of a plurality of operating modes”.
Independent claim 53 recites “first information is displayed on the primary display, second information is displayed on the secondary display, based on the movement of the secondary display from the stowed position to the deployed position” in lines 15-17. This 
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 2-56: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Fewer than all indefiniteness issues have been addressed by amendment. New indefiniteness issues arise as a direct result of the amendment. See rejection above for details.
The claims are not reasonably clear and definite enough to apply prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reyes et al (US 20040204126 A1) show a portable (“portable” [0001]) device comprising primary display 11 and one or more secondary displays (14 and 15) which are physically protected (“protected” [0032]) when stowed (“FIG. 2A is a top view of the invention of FIG. 1A, illustrating the first and second ancillary displays in stored configuration within the main housing” [0023]); a second application (“serve as a “white board” for scribbling notes, figures, drawings, etc as would be done during a meeting with the other participants (said ancillary screen may have touch screen capability for this purpose), or may be used as an ancillary screen for displaying other data, documents, text, graphics, video, etc which could be used in conjunction with the meeting, or as a separate source of keeping notes on the meeting (which could be private to the user), or other reference or related use” [0043]), and a first application (“during a call” [0043]) displaying on a primary display (“a first video call may be displayed upon the main screen” [0041]), in at least one mode (“"white board"” [0043] is one mode, wherein plural modes are disclosed as evidenced by “or may be used as an ancillary screen for displaying other data, documents, text, graphics, video, etc which could be used in conjunction with the meeting or as a separate source of keeping notes on the meeting (which could be private to the user), or other reference or related use” [0043]) of a plurality of operating modes (note that “another option” [0042] is a disclosure that there are plural modes); wherein the user of the device selects or identifies via an action (“scribbling” [0043]) first information (said information comprising whatever topic was relayed from one participant to another participant during “video face-to-face communications” [0043] within main screen 11) in the primary display 11 that action (“scribbling” [0043]) causes one or more secondary display (14 or 15, for example) to 
Batio (US 20080062625 A1) shows that a first application displays a link in the www (“linked search engine” [0126]) and a second application displays the target of said link (“side-by-side comparison” [0125]).
Ohmura et al (US 20010055983 A1) show a folding mechanism (see Fig. 8) wherein a first application is an email program (“a received email” [0139]) and a second application (“second LCD 332 mainly displays an image” [0064]) displays an attachment (“If the selected image is an attachment to a received email, the image and the characters of the mail are displayed on the LCD 103 of the cellular phone 100” [0139]; see also Fig. 8 and its description in the text, wherein 331 is a black and white LCD for displaying communication information and characters such as the characters of an email, and 332 is a color LCD with a large number of pixels for displaying images [0064] such as an image attached to email [0139]) to an email selected (“first LCD 331 mainly displays communication information and characters” [0064], wherein email is communication information in a character format).
Wilk (US 6643124 B1) shows a rotating mechanism (see col. 2, lines 9-15, “The display panels are hinged, jointed or otherwise disposed to rotate or slide”; see also col. 3, lines 40-45, “a fourth display panel is rotatably or foldably joined to the central display panel along a second horizontal edge”).
Grillo et al (US 6717589 B1) show that a second application contains user instructions, a user manual, or help screens (“static bit map images including a dithered representation of the context in which the help was requested and a number of help sic) the functionality of every (or most) of the active elements, a user is provided with a quick framework or “skeleton” view of the meaning and operation of the various elements in the display”, col. 3, lines 13-14) for a first application (“context in which the help was requested”, col. 3, lines 13-14).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        07/23/2021